Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 are pending.
Information Disclosure Statement
	The IDS filed 12/28/20 has been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 11-12 are objected to because of the following informalities:  in claims 11 and 12, the acronyms “SS”, “PSBCH”, and “RSRP” should be spelled out to avoid any potential ambiguities with the meaning of the acronyms.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 5, the limitation “fulfills latency requirement” is not clear since it is not readily apparent how the latency requirement is fulfilled by the time interval.  In other words, how does one of ordinary skill in the art know that a latency requirement has been fulfilled by the time interval?
	In claim 10, the meaning of the acronyms CBR and PPPP is not clear given that these acronyms are subject to multiple meanings.  The examiner suggests spelling out these acronyms in order to avoid any ambiguities.  The limitation “a corresponding transmission parameter … of PPPP of the UE” is confusing in that it is not clear how this limitation is related to any of the previously recited limitations.  In addition, the limitation “the UE” (last line) lacks a clear antecedent basis, i.e., it is not clear if “the UE” refers back to the UE in the preamble or to the “another UE.” 
	For purposes of applying prior art, the above-identified vague and indefinite claim limitation has been interpreted to read on the prior art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 12-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al., US 2020/0221423, (“Wang”).
Independent Claims
	Regarding independent claim 1, Wang teaches the claim limitations “A user equipment (UE) (Fig. 22, paragraph no. 0294), comprising: 
a receiver (Fig. 22, transceiver 2220 and paragraph no. 0299), operative to receive transmissions of a Transport Block (TB) 5performed by another UE using each of a first set of beams respectively (see paragraph nos. 0097 and 0105 which disclose that a UE receives PSCCHs and PSSCHs transmitted by other UEs via beams; see paragraph no. 0096, “when UEs perform transmission and/or reception based on beams … a transmitting UE can cover each desired direction and a receiving UE can perform reception correctly in the desired direction”; the limitation “a first set of beams” is interpreted to mean one or more beams which is consistent with applicant’s specification); 
circuitry (Fig. 22, processor 2210 and paragraph no. 0297), operative to perform measurement on the received transmissions, and to select resource for sidelink transmission among candidate resources based on a measurement result (see paragraph nos. 0106-0107 which disclose performing PSSCH-RSRP measurement on the PSSCHs, determining whether an RSRP measurement value of each PSSCH is higher than a threshold, and if so, exclude the time-frequency resource; see also paragraph no. 0112 which discloses selecting a candidate single TU resource from the set of remaining candidate resources as a transmission resource for sidelink transmission); and 
a transmitter (Fig. 22, transceiver 2220 and paragraph no. 0299), operative to perform the sidelink transmission with the selected 10resource (paragraph no. 0118, “A packet to be transmitted … is transmitted via the transmission resource”; see Fig. 3C which clearly shows sidelink transmission and reception by a group of UEs), 
wherein, the circuitry (Fig. 22, processor 2210 and paragraph no. 0297) is further operative to preclude, from the candidate resources, one or more candidate resources associated with a transmission using a beam of the first set of beams, if the measurement result of the transmission using the beam fulfills a predetermined condition” (see paragraph nos. 0106, 0107 and in particular paragraph no. 0107 which discloses “If the RSRP measurement value of the PSSCH is higher than the predefined threshold … excluding the time-frequency resource”; the limitation “fulfills a predetermined condition” reads on the higher than the predefined threshold disclosure; the PSSCHs are transmitted by another UE via one or more beams, see paragraph no. 0096, “when UEs perform transmission and/or reception based on beams … a transmitting UE can cover each desired direction and a receiving UE can perform reception correctly in the desired direction”).
Regarding independent claim 13, this independent claim is a corresponding method claim of the apparatus (i.e., UE) claim 1 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to this independent claim.
Regarding independent claim 14, Wang teaches the claim limitations “A user equipment (UE) (Fig. 22, paragraph no. 0294, the “user equipment” in the preamble reads on one of the outer periphery UEs shown in Fig. 3C, for example, the UE which is closest to the 6 o’ clock position in Fig. 3C in which the UE transmitting in all 4 directions is at the center of the “clock”), comprising: 
a receiver (Fig. 22, transceiver 2220 and paragraph no. 0299), operative to perform sidelink reception from a second UE {the “second UE” reads on the UE closest to the 4 o’clock position, this second UE transmits (paragraph no. 0118, “A packet to be transmitted … is transmitted via the transmission resource”) and the UE receives}, 
wherein, the sidelink reception is performed with resource which is selected by 30the second UE among candidate resources based on a measurement result, theWO 2020/029127PCT/CN2018/099443 45 measurement result being obtained by the second UE performing measurement on transmissions of a Transport Block (TB) received from a third UE and performed by the third UE using each of a first set of beams respectively (see paragraph nos. 0106-0107 which disclose that the second UE, supra, performs PSSCH-RSRP measurement on the PSSCHs, determines whether an RSRP measurement value of each PSSCH is higher than a threshold, and if so, excludes the time-frequency resource; see also paragraph no. 0112 which discloses selecting a candidate single TU resource from the set of remaining candidate resources as a transmission resource for sidelink transmission; the “third UE” reads on the UE at the center of the clock, supra, as shown in Fig. 3C), and 
wherein, one or more candidate resources associated with a transmission by 5the third UE using a beam of the first set of beams are precluded from the candidate resources, if the measurement result of the transmission by the third UE using the beam fulfills a predetermined condition” (see paragraph nos. 0106, 0107 and in particular paragraph no. 0107 which discloses “If the RSRP measurement value of the PSSCH is higher than the predefined threshold … excluding the time-frequency resource”; the limitation “fulfills a predetermined condition” reads on the higher than the predefined threshold disclosure; the PSSCHs are transmitted by the third UE, supra, via one or more beams, see Fig. 3C and paragraph no. 0096, “when UEs perform transmission and/or reception based on beams … a transmitting UE can cover each desired direction and a receiving UE can perform reception correctly in the desired direction”).
Regarding independent claim 15, this independent claim is a corresponding method claim of the apparatus (i.e., UE) claim 14 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 14 applies with equal force to this independent claim.
Dependent Claims
Regarding claim 2, Wang teaches “wherein, receiving transmissions of a TB performed by another UE using each of a first set of beams respectively comprises: receiving at least one of initial transmissions of the TB and retransmissions of the same TB using each of the first set of beams respectively (the at least “initial transmissions” transmitted by the third UE, supra, are received by the second UE, supra; see paragraph no. 0105 which discloses that the second UE, supra, receives within a sensing window PSCCHs and PSSCHs transmitted by other UEs such as the third UE, supra, shown in Fig. 3C; see paragraph no. 0138 which discloses that a transmitting UE needs to repetitively transmit one packet N times in multiples directions by sweeping); and 20precluding one or more candidate resources associated with a transmission using a beam of the first set of beams comprises: precluding one or more candidate resources associated with at least one of initial transmission and retransmission using the beam of the first set of beams” (see paragraph nos. 0106, 0107 and in particular paragraph no. 0107 which discloses “If the RSRP measurement value of the PSSCH is higher than the predefined threshold … excluding the time-frequency resource”; the received and measured PSSCHs are at least part of the initial transmission by the third UE, supra, shown in Fig. 3C).
Regarding claim 12, see paragraph no. 0107.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Wei et al., US 2019/0166640, (“Wei”).
Regarding claim 3, Wang teaches “wherein the beam is determined by measuring Reference Signal Received Power (RSRP) for the received transmissions” (see paragraph no. 0107) but not for “sidelink Synchronization Signal” or “PBSCH.”
Wei teaches within a communication system using sidelink transmissions, the link quality of a remote UE with its sidelink neighbors can be measured using the RSRP of a sidelink synchronization signal, see paragraph no. 0149.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wang by measuring the RSRP of a sidelink synchronization signal as taught by Wei to measure the link quality of the UE with its sidelink neighbors, as suggested by Wei in paragraph no. 0149.
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Lee et al., US 2021/0195543, (“Lee”).
Regarding claim 4, Wang teaches “wherein the circuitry is further operative to set a time interval for a resource selection window to include, within the resourceWO 2020/029127PCT/CN2018/099443 43 selection window, candidate resources for initial transmission using each of a second set of beams (see Fig. 7 which shows a time interval, from n+T1 to n+T2, for a resource selection window which includes candidate resources A, B for initial transmission using beams, see paragraph no. 0138) but does not teach “candidate resources for retransmission using each of the second set of beams” as recited.  Wang also appears to implicitly teach retransmissions of the same packet, see paragraph no. 0138.
Lee teaches retransmissions more explicitly.  Lee teaches within a V2X sidelink resource exclusion communication system, when resources for initial transmission are selected, resources for retransmission may also be reserved apart from the resources for initial transmission by a predetermined time gap, see paragraph no. 0206.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wang by including within the resource selection window, candidate resources for retransmission as taught by Lee, to perform the transmission twice for each MAC PDU/packet, as suggested by Lee in paragraph no. 0206.  Such a modification would improve the reliability of the sidelink transmissions performed by each UE to the other UEs.
Regarding claim 5, the limitation “wherein the time interval for the resource selection window fulfills latency requirement” is deemed inherent in the time interval shown in Fig. 7 of Wang.
Regarding claim 6, see Fig. 7 of Wang which shows that the resources A and B are “bundled together” as that term is broadly construed since the resources A and B are consecutive in time.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Lee et al., US 2019/0014564, (“Lee”).
Regarding claim 8, Wang teaches “wherein the initial transmissions or retransmissions of the same TB using the first set of beams are performed on consecutive positions in time domain” (see Fig. 7 which shows initial transmissions/retransmissions of the same packet consecutive in time, see also paragraph no. 0138).
Wang does not teach the limitation “on a same position in frequency domain” as recited in claim 8.  In Wang, the resources A and B occupy different frequency positions.
Lee teaches that retransmissions of the same packet may be performed by using the same frequency resource as the initial transmission in a V2X communication system, see paragraph no. 0199.  Hence, Lee teaches that the retransmissions of the same packet may use the same frequency resource.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wang by using the same frequency position for initial transmissions/retransmissions as taught by Lee in order to use the Mode 1 DCI and/or ‘SA(/PSCCH)’ as suggested by Lee in paragraph no. 0199.  Furthermore, such a modification would enable the sidelink transmissions to occupy a smaller frequency band, thereby reserving the other unused frequency bands for additional sidelink transmissions.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Guo et al., US 2017/0325260, (“Guo”).
Regarding claim 9, Wang does not teach but Guo teaches/suggests “wherein the number of beams in the first set of beams is implied by sidelink SS of the other UE or indicated in PSBCH of the other UE” (see paragraph no. 0013 of Guo which discloses that a BS transmits to a UE a PBCH which conveys a number of the transmit beams being utilized by the BS).  In Guo, the BS is analogous to “the other UE” and the PBCH is analogous to the “PSBCH.”  Hence, Guo at least suggests the limitation “wherein the number of beams in the first set of beams is indicated in PSBCH of the other UE” as recited in claim 9 given that sidelink communications are well known in the art and the concepts in LTE can be easily applied to the sidelink technology being employed in the emerging V2X technologies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wang by indicating the number of beams in the PSBCH of the other UE as suggested by Guo in order to prepare the sidelink neighboring UEs to better receive the transmitted signals by using a corresponding number of receive beams at the receiving UE.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Mok et al., US 2019/0253927, (“Mok”).
Regarding claim 10, given the 112(b) rejection above, Wang appears to implicitly teach “wherein the sidelink transmission is performed by using a second set of beams (sidelink transmission performed, via beams, by the second UE, supra, see also paragraph no. 0118), and the number of beams in the second set of beams is not larger than a maximum allowable number of beams determined based on transmission parameter of the UE (implicit in Wang), a corresponding transmission parameter being 5configured or preconfigured for a certain value of CBR and a certain value of PPPP of the UE” (see paragraph no. 0130 which discloses CBR and priority of each resource pool in which the disclosed priority teaches the recited “PPPP”).
Mok teaches these limitations more explicitly, see paragraph no. 0090 which discloses that a first terminal 121 may select a Tx carrier and a resource pool using the channel busy ratio (CBR) and the ProSe per packet priority (PPPP) of the resource pool of each carrier.  The first terminal 121 then transmits a duplicated packet to a second terminal 123 via the Tx carrier or beam, see paragraph no. 0091. The number of beams used by the first terminal 121 is “not larger than a maximum allowable number of beams” given the 112(b) rejection above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wang by incorporating the teachings of Mok to improve the sidelink communication with neighboring UEs by limiting the number of beams used by the transmitting UE based on the CBR and PPPP which are known parameters in the art.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chae et al., US 2017/0272299, (“Chae”).
Regarding claim 11, Wang does not explicitly teach but Chae teaches “wherein three or more sets of sidelink SS and PSBCH are allocated in one slot” (see Fig. 8(a) which discloses within a 1 ms subframe at least 4 sidelink synchronization signals (PSSS in symbols 1, 2 and SSSS in symbols 11, 12) and a PSBCH (symbols 4-9) are allocated, see also paragraph no. 0119; the limitation “slot” is broadly construed to read on the disclosed subframe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wang by incorporating the teachings of Chae to enable the UEs to communicate system information to a group of neighboring UEs via the PSBCH and to synchronize their transmissions with one another by using the well known primary and secondary sidelink synchronization signals, as is known in the art.  Such a modification would improve the reliability and the efficiency of sidelink communications in V2X communications.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or suggest the limitations as set forth in claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414